Citation Nr: 0826728	
Decision Date: 08/08/08    Archive Date: 08/18/08

DOCKET NO.  04-22 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for cardiovascular disease, 
status post myocardial infarction, status post coronary 
artery bypass graft, secondary a service-connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel


INTRODUCTION

The veteran had active duty service from January 1968 to 
January 1971.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision of the San 
Diego, California, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the benefit sought.  The 
case was forwarded to the Board by the Oakland, California 
RO.

In April 1997, the veteran presented VA medical evidence 
which raises the issue of entitlement to service connection 
for alcohol abuse secondary to post traumatic stress 
disorder.  This issue, however, is not currently developed or 
certified for appellate review.  Accordingly, this matter is 
referred to the RO for appropriate consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA did not fulfill its duty to assist as required by the 
Veterans Claims Assistance Act of 2000 (VCAA).  VA has a duty 
to assist the claimant in obtaining identified and available 
evidence needed to substantiate the claim, including, as 
warranted by law, obtaining a medical opinion.  38 U.S.C.A. § 
5103A (West 2002 & Supp. 2008).  Hence, further development 
is in order.

The veteran claims entitlement to service connection for 
cardiovascular disease, status post myocardial infarction, 
status post coronary artery bypass graft. secondary to PTSD, 
diabetes mellitus, type II, or the combined impact of both.  
Of course, should secondary service connection for alcohol 
abuse be granted that would also have to be considered in 
determining the etiology of the appellant's heart disease.
 
In February 2004, the veteran was afforded a VA examination.  
The examiner was asked to opine as to whether the appellant's 
heart disease was "due to" his service-connected post 
traumatic stress disorder and/or diabetes mellitus, type II.  
The examiner stated that the heart condition "clearly 
predated the diabetes and (was) not secondary to it."  He 
was unable to confirm that the heart disease was directly 
related to the patient's PTSD explaining that he personally 
"ma(de) it a hard and fast rule that only people who are 
100% disabled from PTSD can have that as an etiology for 
coronary artery disease."  The basis for this personal 
blanket rule was not explained.  Moreover, the examiner 
failed to discuss whether either post traumatic stress 
disorder or type II diabetes mellitus  aggravates the 
appellant's heart disease.  Hence, further action is in 
order.

Accordingly, the case is REMANDED for the following action:

1.  The RO should adjudicate the 
appellant's entitlement to service 
connection for alcohol abuse secondary to 
post traumatic stress disorder.  The 
veteran is informed that should this claim 
be denied the Board may only exercise 
appellate jurisdiction if he perfects an 
appeal in a timely manner. 

2.  Thereafter, the RO should have a VA 
cardiologist, who has not previously 
examined the appellant, examine the 
claimant and all pertinent records, 
including any newly submitted records.  
The veteran's claims folder must be 
provided to the examiner for review.  The 
physician is to provide a medical opinion 
addressing whether it is at least likely 
as not, i.e., there is a 50/50 chance, 
that the veteran's cardiovascular disease 
was caused or aggravated by his service-
connected PTSD (to include alcohol abuse 
if granted by the RO); whether it is at 
least as likely as not that the veteran's 
cardiovascular disease has been aggravated 
by his service-connected type II diabetes 
mellitus beyond the normal progression of 
cardiovascular disease; and whether it is 
at least as likely as not that the 
veteran's cardiovascular disease has been 
aggravated by the combination of these 
service-connected disorders.  In 
responding to these questions, the 
physician is to provide a rationale for 
his or her opinion, including addressing 
evidence in the claims file and the use of 
sound medical principles.  If the 
physician cannot offer an opinion without 
resorting to speculation, he or she must 
so state, and explain why speculation is 
required to reach the opinion offered.

3.  The veteran is hereby notified that it 
is his responsibility to report for any 
ordered VA examination, to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2007).  In the event that 
the veteran does not report for any 
ordered examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address prior to the date of 
the examination.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  The RO should review the physician's 
report to ensure that it is in complete 
compliance with the directives of this 
remand.  If it is deficient in any manner, 
the RO must implement corrective 
procedures at once.

5.  Thereafter, the RO should readjudicate 
the claims of entitlement to service 
connection for cardiovascular disease, 
secondary to PTSD, diabetes, and/or the 
combined impact of both.   If entitlement 
to service connection is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement of 
the case and afforded an opportunity to 
respond before the file is returned to the 
Board for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

